BELL, J.
We initially accepted jurisdiction to review Harris v. State, 801 So.2d 321 (Fla. 4th DCA 2001), a decision alleged to be in express and direct conflict with Taylor v. State, 740 So.2d 89 (Fla. 1st DCA 1999). See art. V, § 3(b)(3), Fla. Const. Upon further consideration, we have now determined that we should exercise our discretion and discharge jurisdiction. Accordingly, this review proceeding is hereby dismissed.
It is so ordered.
ANSTEAD, C.J., and WELLS, PARIENTE, LEWIS, QUINCE, and CANTERO, JJ., concur.